NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1895-20

JUDY A. TEWIAH,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR and
PROGRESSIVE CASUALTY
INSURANCE CO.,

     Respondents.
_____________________________

                   Submitted May 31, 2022 – Decided July 29, 2022

                   Before Judges Sumners and Firko.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 218347.

                   Judy Tewiah, appellant pro se.

                   Matthew J. Platkin, Acting Attorney General, attorney
                   for respondent (Donna Arons, Assistant Attorney
                   General, of counsel; Sean P. Havern, Deputy Attorney
                   General, on the brief).

PER CURIAM
      Judy Tewiah appeals from the final agency decision of the Board of

Review (the Board) affirming the Appeal Tribunal's decision that she was

disqualified from receiving unemployment benefits under N.J.S.A. 43:21-5(a)

because she left her employment at Progressive Casualty Insurance Company

(Progressive) voluntarily without good cause attributable to the work.        We

affirm.

      In accordance with N.J.S.A. 43:21-5(a), an employee who resigns is

entitled to unemployment benefits so long as the resignation for "good cause

attributable to" the work. Brady v. Bd. of Review, 152 N.J. 197, 218 (1997);

N.J.A.C. 12:17--9.1(c). "Good cause" means "cause sufficient to justify an

employee's voluntarily leaving the ranks of the employed and joining the ranks

of the unemployed." Condo v. Bd. of Review, 158 N.J. Super. 172, 174 (App.

Div. 1978).

      Having conducted a telephonic hearing in which Tewiah, her supervisor

Christine Leonard, and human resources consultant Molly Kranys testified, the

Appeal Tribunal denied Tewiah's claim that she was entitled to unemployment

benefits because she involuntarily resigned due to discrimination, a hostile work

environment, and retaliation affecting her medical condition that required

surgery; and the denial of her rights under the Family Medical Leave Act

                                                                           A-1895-20
                                       2
(FMLA), 29 U.S.C. §§ 2601-2654. Tewiah had worked at Progressive for nearly

four years when she gave three weeks' notice of her resignation to Leonard and

Kranys. Tewiah stated that she asked for accommodations when she had to take

time off to care for a sick family member and was "basically refused ." Kranys

disagreed, testifying that Tewiah never filed for FMLA or requested

accommodations. Tewiah responded that she did not realize she could use

FMLA and that management should have explained it to her.

      The Appeal Tribunal found Tewiah did not provide any evidence of her

medical condition or Progressive's allowance of a hostile work environment.

The Appeal Tribunal found it was undisputed that Tewiah complained to her

supervisors in 2018 about mistreatment by her peers and Progressive attempted

to investigate the situation; however, she did not provide the information

necessary for the employer to complete the investigation. In addition, the

Appeal Tribunal determined Progressive did in fact reprimand a manager in

response to Tewiah's complaints regarding the manager's inappropriate

comments towards her.      Regarding Tewiah's complaint that she was not

promoted, the Appeal Tribunal found she was not promised nor entitled to a

promotion.   Additionally, while Tewiah claimed she was forced to resign

because she was not provided accommodations, the Tribunal derermined that


                                                                        A-1895-20
                                      3
"the undisputed testimony of both parties showed that . . . [Tewiah] received an

accommodation from . . . [Progressive] based on [its] needs."

      Applying our limited scope of review, In re Stallworth, 208 N.J. 182

(2011) (citation omitted), we conclude Tewiah's arguments are without

sufficient merit to warrant discussion in a written opinion, R. 2:11-3(e)(1)(E).

We are satisfied that the Board's decision was not arbitrary, capricious,

unreasonable, unsupported by substantial credible evidence as a whole, or

inconsistent with the enabling statute or legislative policy. See Brady, 152 N.J.

at 210-11. There is no basis to disturb the Board's decision, and we affirm

substantially for the reasons expressed by the Appeal Tribunal as adopted by the

Board.

            Affirmed.




                                                                           A-1895-20
                                       4